Exhibit 99 INFORMATION . For Immediate Release April 16, Contact: John A. Kraeutler Melissa A. Lueke MERIDIAN BIOSCIENCE REPORTS RECORD SECOND QUARTER AND SIX MONTHS OPERATING RESULTS, DECLARES REGULAR CASH DIVIDEND, AND REVISES DOWNWARD FISCAL 2009 GUIDANCE GENERAL HIGHLIGHTS Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported second quarter and six months net sales of $33.3 million and $67.6 million, respectively, decreases of 8% and 4% compared to the same periods of the prior fiscal year; · reported second quarter and six months operating income of $11.0 million and $23.2 million, increases of 2% and 6% compared to the same periods of the prior fiscal year; · reported second quarter net earnings of $7.3 million, a decrease of 1% compared to the same period of the prior fiscal year; · reported six months net earnings of $15.3 million, an increase of 4% over the same period of the prior fiscal year; · reported second quarter and six months diluted per share earnings of $0.18 and $0.37, respectively, increases of 0% and 3% over the same periods of the prior fiscal year; · revised downward its fiscal 2009 guidance of per share diluted earnings to $0.77 to $0.81 on net sales of $140 million to $144 million; and · declared a regular quarterly cash dividend of $0.17 per share (indicated annual rate of $0.68 per share), a 21% higher regular quarterly rate compared to the prior fiscal year. FINANCIAL HIGHLIGHTS In Thousands, Except per Share Data Three Months Ended March 31 Six Months Ended March 31 2009 2008 Change 2009 2008 Change Net Sales $ 33,280 $ 36,249 (8 )% $ 67,573 $ 70,096 (4 )% OperatingIncome 11,005 10,738 2 % 23,163 21,931 6 % Net Earnings 7,251 7,299 (1 )% 15,327 14,755 4 % Diluted Earnings per Share $ 0.18 $ 0.18 0 % $ 0.37 $ 0.36 3 % Cash and Equivalents $ 48,306 $ 45,016 Working Capital 87,220 78,055 Shareholders’ Equity 131,943 121,770 Total Assets 145,628 140,712 SECOND QUARTER RESULTS Net sales for the second fiscal quarter ended March 31, 2009, were $33.3 million as compared to $36.2 million for the same period of the prior fiscal year, a decrease of 8%. Net earnings for the second quarter of fiscal 2009 were $7.3 million or $0.18 per diluted share, down 1% and 0%, respectively from the second quarter of fiscal 2008.Diluted common shares outstanding for the second quarters of fiscal 2009 and 2008 were 41,133,000 and 41,038,000, respectively. YEAR-TO-DATE RESULTS Net sales for the six months ended March 31, 2009, were $67.6 million as compared to $70.1 million for the same period of the prior fiscal year, a decrease of 4%.Net earnings for the six months ended March 31, 2009, were $15.3 million, or $0.37 per diluted share, up 4% and 3%, respectively, over the same period of fiscal 2008. Diluted common shares outstanding for the six months of fiscal 2009 and 2008 were 41,128,000 and 41,002,000, respectively. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.17 per share for the second quarter ended March 31, 2009.The dividend is of record April 25, 2009, and payable May 5, 2009.This is an annual indicated cash dividend rate of $0.68 per share, representing a 21% increase over the fiscal 2008 rate of $0.56 per share. FISCAL 2 DOWNWARD For the fiscal year ending September 30, 2009, management expects net sales to be in the range of $140 million to $144 million and per share diluted earnings to be between $0.77 and $0.81.Previous guidance called for net sales to be between $151 million and $156 million and per share diluted earnings to be between $0.86 and $0.90. The sales and earnings guidance provided in this press release does not include the impact of any acquisitions the Company might complete during fiscal 2009. FINANCIAL CONDITION The Company’s financial condition is sound. At March 31, 2009, current assets were $99.6 million, compared to current liabilities of $12.4 million, thereby producing working capital of $87.2 million and a current ratio of 8.0. Cash and equivalents on hand were $48.3 million and the Company had 100% of its borrowing capacity available under its $30,000,000 commercial bank credit facility. The Company has no debt obligations outstanding. UNAUDITED OPERATING RESULTS In Thousands, Except per Share Data The following table sets forth the unaudited comparative operating results of Meridian Bioscience for the interim periods of fiscal 2009 and fiscal Three Months Ended March 31, Six Months Ended March 31, 2009 2008 2009 2008 Net sales $ 33,280 $ 36,249 $ 67,573 $ 70,096 Cost of goods sold 12,306 15,134 23,255 27,229 Gross profit 20,974 21,115 44,318 42,867 Operating expenses Research and development 2,339 1,514 4,403 3,050 Selling and marketing 3,975 4,548 8,942 9,238 General and administrative 3,655 4,315 7,810 8,648 Total operating expenses 9,969 10,377 21,155 20,936 Operating income 11,005 10,738 23,163 21,931 Other income (expense) 160 449 274 824 Earnings before income taxes 11,165 11,187 23,437 22,755 Provision for income taxes 3,914 3,888 8,110 8,000 Net earnings $ 7,251 $ 7,299 $ 15,327 $ 14,755 Basic earnings per common share $ 0.18 $ 0.18 $ 0.38 $ 0.37 Basic common shares – weighted average outstanding 40,385 40,070 40,349 39,990 Diluted earnings per common share $ 0.18 $ 0.18 $ 0.37 $ 0.36 Diluted common shares – weighted average outstanding 41,133 41,038 41,128 41,002 SEGMENT DATA In Thousands The following table sets forth the unaudited operating segment data for the interim periods in fiscal 2009 and fiscal 2008. Three Months Ended March 31, Six Months Ended March 31, 2009 2008 2009 2008 Net sales (third-party) U.S. Diagnostics $ 21,461 $ 23,253 $ 44,946 $ 45,472 European Diagnostics 6,599 7,594 12,270 13,693 Life Science 5,220 5,402 10,357 10,931 $ 33,280 $ 36,249 $ 67,573 $ 70,096 Operating Income U.S. Diagnostics 8,288 $ 8,747 $ 18,675 $ 17,778 European Diagnostics 1,255 1,592 2,105 2,751 Life Science 1,375 352 2,222 1,343 Eliminations 87 47 161 59 $ 11,005 $ 10,738 $ 23,163 $ 21,931 COMPANY COMMENTS John A.
